DETAILED ACTION
This Office Action is in response to amendment filed on March 29, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-6, 10-12, 14-16, 20-32 are pending and herein considered. 

Response to Amendment
The amendment filed on 03/29/2021 has been entered and fully considered.

Response to Arguments
The Double Patenting rejection has been maintained (see below for detail).
Applicant’s arguments, see remark, filed 03/29/2021, with respect to the rejection(s) of claim(s) 1-2, 4-6, 10-12, 14-16, 20-32 under 35 U.S. C 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of new found prior art(s).

Terminal Disclaimer
The terminal disclaimer filed on 03/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,567,419 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the integrated code" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 10-12, 14-16, 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over Adams U.S. Pub. Number 2015/0096020, in view of Wardman et al. (Wardman) U.S. Pub. Number 2015/0381652 and further in view of Benishti U.S. Pat Number 9,294,502. 
 Regarding claim 1; Adams discloses a computer system comprising:
one or more hardware processors (fig. 3, processor 320);
a memory (fig. 3, memory 330) coupled to the one or more hardware processors and storing one or more instructions which, when executed by the one or more hardware processors, cause the one or more hardware processors to:
receive a web page request from a client for a web page [[comprising web code that, when executed, allows submission a request to initiate a web transaction with a web server system]] (para. [0029] security device 230 may receive a request … a request for access to network device 220, may include a request for a resource accessible by network device 210, may include an HTTP request);
generate challenge code that, when executed, determines one or more values that are a valid solution to a challenge (para. [0030] determining a computationally expensive problem to be provided to the client device (block 430)…the computationally expensive problem may be provided using code (e.g., computer code, Hypertext Markup Language (HTML) code, a script, etc.) that includes the computationally expensive problem (e.g., code that causes client device 210 to perform the computationally expensive problem; para. [0046] security device 230 may determine whether the solution is verified by, for example, performing a computation on the solution (e.g., as described herein in connection with the hash criterion problem) and/or by comparing the solution to a value stored in memory);
provide [[modified web code from polymorphic recoding of the web code with]] the challenge code to be served in response to the web page request (para. [0036] providing the computationally expensive problem to the client device (block 440), and receiving a solution to the computationally expensive problem (block 450). … The computationally expensive problem may be provided as code (e.g., a script, such as JavaScript), and the code may cause client device 210 to perform the computationally expensive problem, and/or to generate a solution to the computationally expensive problem… the code may include intentional errors, and the presence of such errors in the solution may be verified by security device 230 when verifying the solution);
receive a particular request from the client to initiate the web transaction, the particular request including a submitted solution comprising one or more solution values (para. [0036] providing the computationally expensive problem to the client device (block 440), and receiving a solution to the computationally expensive problem; para. [0038] a computationally expensive problem may include a hash criterion problem…requesting that client device 210 determine a second string of characters that, when appended to the first string, creates a resulting string);
determine when the one or more solution values are not the valid solution (para. [0046] determining whether the solution is verified (block 460). For example, security device 230 may receive the solution from client device 210, and may determine whether the solution is verified. Security device 230 may determine whether the solution is verified by, for example, performing a computation on the solution); and
in response to the determination that the one or more solution values are not the valid solution, prevent the web server system from processing the particular request (para. [0050] security device 230 may verify the solution (e.g., may determine that the solution is correct). Security device 230 may grant access to a resource (e.g., network device 220)…The response may include a response to the request received from client device 210 (e.g., a resource requested by client device 210 and provided by network device 220)). 
Adams does not disclose, which Wardman discloses web page comprising web code that, when executed, allows submission of a request to initiate a web transaction with a web server system (Wardman: para. [0055] a request from a client 102A application. In an example, an application running on a client 102A interacts with server machine 110 by sending a request to web server 120. For example, an application running on 102A may access a landing page, login page, or transactional page of a web application provided by web server 120. The web application may provide services, such as banking, electronic commerce, e-mail, social networking, e-mail, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to provide a web page comprising web code that, when executed, allows a user to submit a request to initiate a web transaction with a web server system, taught by Wardman. The motivation is to provide user the ability to create transaction with a web page and transmit information, in response to request by the web server.

The combination of Adams and Wardman does not disclose, which Benishti discloses modified web code from polymorphic recoding of the web code with the challenge code (Benishti: [col.2, lines 19-22] receiving a request from a client machine; generating a polymorphic script code challenge that includes a scrambled secret; sending the polymorphic script code challenge to the client machine in response to the received request; [col.4, lines 7-14] the verification module 155 embeds the secret in a script code, such as a JavaScript, or any Script programming languages. The verification module 155 is configured to generate, for each received request, a new script that includes a new secret to be discovered by the client 110 (or the attack tool 140) sending the request. In order to discover the secret the client 110 should be configured to enable execution of a JavaScript engine in its browser). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams, in view of Wardman to provide modified web code from polymorphic recoding of the web code taught by Benishti.  The motivation is to provide difficulty to interpret by an attack tool (i.e. hackers using such a tool would not be able to reverse the generated challenges or to code an automated process for parsing and extracting the challenge from the script code).

Regarding claim 2; the combination of Adams, Wardman and Benishti discloses the computer system of Claim 1, wherein the prevent the web server system from processing the particular request comprises not forwarding the particular request to the web server system (Adams: fig.4, para. [0048] security device 230 may prevent access to a resource (e.g., a requested resource, network device 220, etc.) by client device 210 based on determining that the solution is not verified).

Regarding claim 4; the combination of Adams, Wardman and Benishti discloses the computer system of Claim 1, wherein the challenge code comprises at least one script that is written in JavaScript that is configured to be interpreted and executed at the client (Adams: para. [0012] the security device may provide a computationally expensive problem (e.g., using code, such as HTML code, JavaScript, etc.) to the client device based on receiving the request).
Regarding claim 5; the combination of Adams, Wardman and Benishti discloses the computer system of Claim 1, wherein, when the modified code executes at the client, the client determines the submitted solution to the challenge after the web page is loaded at the client (Adams: para. [0037] security device 230 may provide code that causes client device 210 to provide a message for display (e.g., "Please wait while the website is being accessed"), such as via a web browser. Client device 210 may compute a solution to the computationally expensive problem, and may provide the solution to security device 230).

Regarding claim 6; the combination of Adams, Wardman and Benishti discloses the computer system of Claim 1, wherein the determine when the one or more solution values are not the valid solution to the challenge comprises verifying that the solution values were generated by the client within a particular period of time after the modified code was provided to the client (Adams: para. [0047] security device 230 may determine whether a solution is verified based on an amount of time that has passed since the computationally expensive problem was provided to client device 210… then security device 230 may determine that the solution is not verified).

Regarding claim 10; the combination of Adams, Wardman and Benishti discloses the computer system of Claim 1, wherein the one or more instructions, when executed by the one or more hardware processors, cause the one or more hardware processors to:
receive a second web page request by a second client computing device for the web page (Adams: para. [0015] client device 210 may include one or more devices capable of receiving and/or providing information over a network; Adams: para. [0016] network device 220 may include one or more devices capable of receiving and/or providing information over a network; para. [0029] security device 230 may receive a request … a request for access to network device 220, may include a request for a resource accessible by network device 210, may include an HTTP request; Adams: para. [0036] code provided to a first client device 210 may be different than code provided to a second client device 210); by virtual of one or more client and network devices, the Examiner interpret the second request may come from another client device and direct to another network device.
generate second challenge code that, when executed, determines one or more values that are a valid solution to a second challenge (Adams: para. [0030] determining a computationally expensive problem to be provided to the client device (block 430)…the computationally expensive problem may be provided using code (e.g., computer code, Hypertext Markup Language (HTML) code, a script, etc.) that includes the computationally expensive problem (e.g., code that causes client device 210 to perform the computationally expensive problem; para. [0046] security device 230 may determine whether the solution is verified by, for example, performing a computation on the solution (e.g., as described herein in connection with the hash criterion problem) and/or by comparing the solution to a value stored in memory; para. [0036] code provided to a first client device 210 may be different than code provided to a second client device 210);
provide second modified web code from another polymorphic recoding of the web code with the second challenge code to be served in response to the second web page request (Benishti: [col.2, lines 28-30] a new polymorphic script code challenge containing a new scrambled secret is generated for each new request received from a client machine [col.4, lines 10-14] the verification module 155 is configured to generate, for each received request, a new script that includes a new secret to be discovered by the client 110 (or the attack tool 140) sending the request);
receive a second request from the client to initiate the web transaction, the second request including a second submitted solution comprising one or more second solution values (Adams: para. [0036] providing the computationally expensive problem to the client device (block 440), and receiving a solution to the computationally expensive problem; para. [0038] a computationally expensive problem may include a hash criterion problem…requesting that client device 210 determine a second string of characters that, when appended to the first string, creates a resulting string);
determine when the one or more second solution values are the valid solution to the second challenge (Adams: para. [0050] security device 230 may verify the solution (e.g., may determine that the solution is correct); and
in response to determining that the one or more solution values are values are the valid solution to the second challenge, cause the web server system to process the second request (Adams: para. [0050] security device 230 may verify the solution (e.g., may determine that the solution is correct). Security device 230 may grant access to a resource (e.g., network device 220)…The response may include a response to the request received from client device 210 (e.g., a resource requested by client device 210 and provided by network device 220)). The rationale to combine Adams, Wardman and Benishti is the same as claim 1, above.
 
Regarding claim 11; Adams discloses a method implemented by a network security system comprising one or more content network delivery devices, security intermediary devices, origin web servers, or client devices, the method comprising:
receiving a web page request from a client for a web page comprising web code that, when executed, allows submission a request to initiate a web transaction with a web server system (para. [0029] security device 230 may receive a request … a request for access to network device 220, may include a request for a resource accessible by network device 210, may include an HTTP request);
generating challenge code that, when executed, determines one or more values that are a valid solution to a challenge (para. [0030] determining a computationally expensive problem to be provided to the client device (block 430)…the computationally expensive problem may be provided using code (e.g., computer code, Hypertext Markup Language (HTML) code, a script, etc.) that includes the computationally expensive problem (e.g., code that causes client device 210 to perform the computationally expensive problem; para. [0046] security device 230 may determine whether the solution is verified by, for example, performing a computation on the solution (e.g., as described herein in connection with the hash criterion problem) and/or by comparing the solution to a value stored in memory);
providing [[modified web code from a polymorphic recoding of the web code with]] the challenge code to be served in response to the web page request (para. [0036] providing the computationally expensive problem to the client device (block 440), and receiving a solution to the computationally expensive problem (block 450). … The computationally expensive problem may be provided as code (e.g., a script, such as JavaScript), and the code may cause client device 210 to perform the computationally expensive problem, and/or to generate a solution to the computationally expensive problem… the code may include intentional errors, and the presence of such errors in the solution may be verified by security device 230 when verifying the solution);
receiving a particular request from the client to initiate the web transaction, the particular request including a submitted solution comprising one or more solution values (para. [0036] providing the computationally expensive problem to the client device (block 440), and receiving a solution to the computationally expensive problem; para. [0038] a computationally expensive problem may include a hash criterion problem…requesting that client device 210 determine a second string of characters that, when appended to the first string, creates a resulting string);
determining when the one or more solution values are not the valid solution (para. [0046] determining whether the solution is verified (block 460). For example, security device 230 may receive the solution from client device 210, and may determine whether the solution is verified. Security device 230 may determine whether the solution is verified by, for example, performing a computation on the solution); and
(para. [0050] security device 230 may verify the solution (e.g., may determine that the solution is correct). Security device 230 may grant access to a resource (e.g., network device 220)…The response may include a response to the request received from client device 210 (e.g., a resource requested by client device 210 and provided by network device 220)).
Adams does not disclose, which Wardman discloses web page comprising web code that, when executed, allows a user to submit a request to initiate a web transaction with a web server system (Wardman: para. [0055] a request from a client 102A application. In an example, an application running on a client 102A interacts with server machine 110 by sending a request to web server 120. For example, an application running on 102A may access a landing page, login page, or transactional page of a web application provided by web server 120. The web application may provide services, such as banking, electronic commerce, e-mail, social networking, e-mail, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams to provide a web page comprising web code that, when executed, allows a user to submit a request to initiate a web transaction with a web server system, taught by Wardman. The motivation is to provide user the ability to create transaction with a web page and transmit information, in response to request by the web server.

The combination of Adams and Wardman does not disclose, which Benishti discloses modified web code from polymorphic recoding of the web code with the challenge code (Benishti: [col.2, lines 19-22] receiving a request from a client machine; generating a polymorphic script code challenge that includes a scrambled secret; sending the polymorphic script code challenge to the client machine in response to the received request; [col.4, lines 7-14] the verification module 155 embeds the secret in a script code, such as a JavaScript, or any Script programming languages. The verification module 155 is configured to generate, for each received request, a new script that includes a new secret to be discovered by the client 110 (or the attack tool 140) sending the request. In order to discover the secret the client 110 should be configured to enable execution of a JavaScript engine in its browser). The Examiner interpret modifying the web code is when polymorphic script code is used to re in response to a HTTP request that can be executed by the web browser.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adams, in view of Wardman to provide modified web code from polymorphic recoding of the web code taught by Benishti.  The motivation is to provide difficulty to interpret by an attack tool (i.e. hackers using such a tool would not be able to reverse the generated challenges or to code an automated process for parsing and extracting the challenge from the script code).

Regarding claim 12; the combination of Adams, Wardman and Benishti discloses the method of Claim 11, wherein the preventing the web server system from processing the particular request comprises not forwarding the particular request to the web server system (Adams: fig.4, para. [0048] security device 230 may prevent access to a resource (e.g., a requested resource, network device 220, etc.) by client device 210 based on determining that the solution is not verified).

Regarding claim 14; the combination of Adams, Wardman and Benishti discloses the method of Claim 11, wherein the challenge code comprises at least one script that is written in JavaScript that is configured to be interpreted and executed at the client (Adams: para. [0012] the security device may provide a computationally expensive problem (e.g., using code, such as HTML code, JavaScript, etc.) to the client device based on receiving the request).
Regarding claim 15; the combination of Adams, Wardman and Benishti discloses the method of Claim 11, wherein, when the modified code executes at the client, the client determines the submitted solution to the challenge after the web page is loaded at the client (Adams: para. [0037] security device 230 may provide code that causes client device 210 to provide a message for display (e.g., "Please wait while the website is being accessed"), such as via a web browser. Client device 210 may compute a solution to the computationally expensive problem, and may provide the solution to security device 230).

Regarding claim 16; the combination of Adams, Wardman and Benishti discloses the method of Claim 11, wherein the determining when the one or more solution values are not the valid solution to the challenge comprises verifying that the solution values were generated by the client within a particular period of time after the integrated code was provided to the client (Adams: para. [0047] security device 230 may determine whether a solution is verified based on an amount of time that has passed since the computationally expensive problem was provided to client device 210… then security device 230 may determine that the solution is not verified).

Regarding claim 20; the combination of Adams, Wardman and Benishti discloses the method of Claim 11, further comprising:
receiving a second web page request by a second client computing device for the web page (Adams: para. [0015] client device 210 may include one or more devices capable of receiving and/or providing information over a network; para. [0016] network device 220 may include one or more devices capable of receiving and/or providing information over a network; para. [0029] security device 230 may receive a request … a request for access to network device 220, may include a request for a resource accessible by network device 210, may include an HTTP request; para. [0036] code provided to a first client device 210 may be different than code provided to a second client device 210); By virtual of one or more client and network devices, the Examiner interpret the second request may come from another client device and direct to another network device.
generating second challenge code that, when executed, determines one or more values that are a valid solution to a second challenge (Adams: para. [0030] determining a computationally expensive problem to be provided to the client device (block 430)…the computationally expensive problem may be provided using code (e.g., computer code, Hypertext Markup Language (HTML) code, a script, etc.) that includes the computationally expensive problem (e.g., code that causes client device 210 to perform the computationally expensive problem; para. [0046] security device 230 may determine whether the solution is verified by, for example, performing a computation on the solution (e.g., as described herein in connection with the hash criterion problem) and/or by comparing the solution to a value stored in memory; para. [0036] code provided to a first client device 210 may be different than code provided to a second client device 210);
providing second modified code from another polymorphic recoding of the web code with the second challenge code to be served in response to the second web page request (Benishti: [col.2, lines 28-30] a new polymorphic script code challenge containing a new scrambled secret is generated for each new request received from a client machine [col.4, lines 10-14] the verification module 155 is configured to generate, for each received request, a new script that includes a new secret to be discovered by the client 110 (or the attack tool 140) sending the request);
receiving a second request from the client computing device to initiate the web transaction, the second request including a second submitted solution comprising one or more second solution values (Adams: para. [0036] providing the computationally expensive problem to the client device (block 440), and receiving a solution to the computationally expensive problem; Adams: para. [0038] a computationally expensive problem may include a hash criterion problem…requesting that client device 210 determine a second string of characters that, when appended to the first string, creates a resulting string);
determining when the one or more second solution values are the valid solution to the second challenge (Adams: para. [0050] security device 230 may verify the solution (e.g., may determine that the solution is correct); and
in response to determining that the one or more solution values are the valid solution to the second challenge, cause the web server system to process the second request (Adams: para. [0050] security device 230 may verify the solution (e.g., may determine that the solution is correct). Security device 230 may grant access to a resource (e.g., network device 220)…The response may include a response to the request received from client device 210 (e.g., a resource requested by client device 210 and provided by network device 220)). The rationale to combine Adams, Wardman and Benishti is the same as claim 11, above.

Regarding claims 21-26; claims 21-26 are directed to a non-transitory computer readable medium which have similar scope as claims 1-2, 4-6 and 10, respectively. Therefore, claims 21-26 remains un-patentable for the same reasons.

Regarding claims 27-32; claims 27-32 are directed to a network security system which have similar scope as claims 1-2, 4-6 and 10, respectively. Therefore, claims 27-32 remains un-patentable for the same reasons.

Examiner’s remarks to overcome the rejection above
Applicant is encouraged to contact the examiner to expedite prosecution with Examiner’s proposed amendment to overcome the rejection.
Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. No. 2016/0359904 to “Ben Ezra et al.” –Ben Ezra discloses receiving a request from a client machine; generating an anti-headless browser bot (AHBB) challenge, wherein the AHBB challenge comprises at least a headless browser identifying characteristic; receiving a response to the AHBB challenge; comparing the response to the AHBB challenge to at least a challenge requirement to determine any one of: a pass result, and a fail result.

U.S. Pub. No. 2016/0119304 to “Lelcuk et al.” –Lelcuk discloses receiving, from a client, an authentication request, wherein the authentication request is received in response to a redirect request sent from a remote server to the client; dynamically selecting at least one authentication challenge from a plurality of different authentication challenges; sending the at least one generated authentication challenge to the client; determining whether a notification call is received from the client during a predefined time interval; and upon receiving the notification call during the predefined time interval, confirming that the client passes the authentication challenge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491